DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

 Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to an electrical interconnection assembly product, non-elected without traverse.  Accordingly, claims 8-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 8-11 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 7 was previously indicated as allowable and the Applicant has amended all necessary limitations into claim 7 such that it is allowable in its current independent form.  
Claim 1 has also been amended to more clearly recite the structural details of the micro truss and strand structures.  The Applicant’s arguments are compelling regarding the previously applied prior art to Cohen (US 2005/0194348 A1) IVO Batish (US 7,402,051 B1) no longer being applicable.  In Cohen, the horizontal strands on any given layer do not engage with any other horizontal strands on that same layer and Cohen apparently does not consider flexibility or resiliency of the trusses. 
The remaining most pertinent prior art is to Horning (US 6,646,364 B1), An et al. (US 2014/0024231 A1), and Shuhart et al. (US 7,297,004 B1).
Horning discloses that each layer is one elongated strand and that the ends of those strands connect with the strand of the next layer.  This is contradictory to the claimed more than one strand per layer and ends of the strands being connected in a single layer as claimed.
An shows interconnects (30) and a lattice (50), however, the lattice is a shielding lattice, and is disclosed as a single element, not strands which have been interconnected, and in fact it does not appear to be attached to the interconnects, 30.
Shuhart suffers the same defects, indicated by Applicant with respect to Batish.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729